ACCEPTED
                                                                                     03-13-00599-CV
                                                                                            4853094
                                                                           THIRD COURT OF APPEALS
                                                                                      AUSTIN, TEXAS
                                                                                4/10/2015 6:02:16 PM
                                                                                   JEFFREY D. KYLE
                                                                                              CLERK
                                 No. 03-13-00599-CV

                                      In the                         FILED IN
                                                              3rd COURT OF APPEALS
                               COURT OF APPEALS                   AUSTIN, TEXAS
                                     for the                  4/10/2015 6:02:16 PM
                            THIRD DISTRICT OF TEXAS             JEFFREY D. KYLE
                                                                      Clerk


                           Horse Hollow Generation Tie LLC,
                                                              Appellant,
                                          v.
                          Whitworth-Kinsey #2, Ltd.,
              Whitworth-Kinsey #3, Ltd., and David Olen Whitworth,
                                                              Appellees.


                       Appeal from the 119th District Court
                             Concho County, Texas
                  Honorable Garland B. Woodward, Judge Presiding


                             APPELLANT’S MOTION TO
                           RESCHEDULE ORAL ARGUMENT



TO THE HONORABLE COURT OF APPEALS:

       Horse Hollow Generation Tie LLC (“HHGT”) respectfully moves the Court

for a brief postponement and re-scheduling of the May 6, 2015 oral argument

recently set by the Court. In support of this motion, HHGT would show the Court

as follows.



APPELLANT’S MOTION TO RESCHEDULE ORAL ARGUMENT                             Page 1
01827-907/4822-3512-5027
       1.      This motion is filed in accordance with Texas Rule of Appellate

Procedure 10.5(c). The facts stated herein are within the personal knowledge of

the undersigned attorney and therefore need not be supported by affidavit. See

Tex. R. App. P. 10.2.

       2.      Appellant is Horse Hollow Generation Tie LLC.       Jeff Tillotson is

lead counsel for Appellant.

       3.      Appellees are Whitworth-Kinsey #2, Ltd., Whitworth-Kinsey #3, Ltd.

and David Olen Whitworth.

       4.      On February 27. 2105, the Court set this matter for oral argument on

April 9, 2015.

       5.      On March 5, 3015, Appellees filed their Unopposed Motion for

Continuance of Submission and Oral Argument. The request – which Appellants

did not oppose – was due to a conflict on the part of Appellees’ counsel.

       6.      On March 6, 2015, the Court granted the request.

       7.      On March 24, 2015, the Court reset the matter for oral argument on

May 6, 2015.

       8.      Unfortunately, the new date now conflicts with a long-scheduled

personal trip for Lead Counsel for Appellant (Mr. Tillotson) and his spouse. The

trip was booked last year and is for the period of May 4 through May 17, 2015.

The trip involves travel to China and is prepaid and non-refundable.


APPELLANT’S MOTION TO RESCHEDULE ORAL ARGUMENT                               Page 2
01827-907/4822-3512-5027
       9.      Lead Counsel spent some time consulting with his client as to whether

other lawyers within his firm could present the oral argument.              After due

consideration, the client has requested that Mr. Tillotson handle the argument

given his long time involvement on this matter (Mr. Tillotson tried the underlying

case now on appeal and is responsible for the appellate briefing).

       10.     In deference to his client’s request, Mr. Tillotson now respectfully

asks the Court to reset the oral argument for a date after May 17, 2015.

       11.     The undersigned realizes that this is a second request for re-

scheduling (although the first by Appellees) but submits that such a re-scheduling

is in the interest of justice and will no doubt promote domestic harmony.

       12.     The Court has authority to postpone oral argument in this case upon a

showing of sufficient cause.      See Tex. R. App. P. 10.5(c).       The undersigned

believes that good cause has been demonstrated.

       13.     In addition, counsel for Appellant has conferred with opposing

counsel who stated that they do not oppose this request.

                                      PRAYER

       Appellant hereby request that the Court re-schedule the oral argument and

submission of this case to a date after May 17, 2015.




APPELLANT’S MOTION TO RESCHEDULE ORAL ARGUMENT                                 Page 3
01827-907/4822-3512-5027
Dated: April 10, 2015                Respectfully submitted,




                                     Jeffrey M. Tillotson, PC
                                      State Bar No. 20039200
                                     Christopher J. Schwegmann
                                      State Bar No. 24051315
                                     David S. Coale
                                      State Bar No. 00787255
                                     Lynn Tillotson Pinker & Cox, LLP
                                     2100 Ross Avenue, Suite 2700
                                     Dallas, Texas 75201
                                     214-981-3800 - Telephone
                                     214-981-3839 – Facsimile
                                     Attorneys for Cross-Appellee/Appellant

                           CERTIFICATE OF CONFERENCE
      The undersigned counsel certifies that on April 7, 2015, I personally
conferred with Matthew F. Wymer, counsel for Appellees Whitworth-Kinsey #2,
Ltd., Whitworth-Kinsey #3, Ltd. And David Olen Whitworth and that Mr. Wymer
did not oppose the relief sought by this motion.



                                     Jeffrey M. Tillotson, P.C.




APPELLANT’S MOTION TO RESCHEDULE ORAL ARGUMENT                           Page 4
01827-907/4822-3512-5027
                            CERTIFICATE OF SERVICE
      The undersigned certified that on April 10, 2015, the foregoing Motion to
Postpone Oral Argument was electronically filed with the Clerk for the Third
Court of Appeals. A copy was also served by email upon the following:

          Laird Palmer
          Law Offices of Laird Palmer
          341 Ft. McKavitt
          P.O. Box 860
          Mason, Texas 76856
          325-347-6350 – Telephone
          325-347-6334 – Facsimile
          Email: Lplaw@tstar.net

          Matthew F. Wymer
          Beirne, Maynard & Parsons
          112 East Pecan Street, Suite 2750
          San Antonio, Texas 78205
          210-582-0220 – Telephone
          210-582-0231 – Facsimile
          Email: mwymer@bmpllp.com




                                         Jeffrey M. Tillotson, P.C.



4822-3512-5027, v. 2




APPELLANT’S MOTION TO RESCHEDULE ORAL ARGUMENT                           Page 5
01827-907/4822-3512-5027